              Case 17-12560-BLS        Doc 4399     Filed 03/25/20     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                        Chapter 11
In re:
                                                        Case No. 17-12560 (BLS)
WOODBRIDGE GROUP OF COMPANIES, LLC,
et al.,1                                                (Jointly Administered)

                              Remaining Debtors.


                NOTICE OF WITHDRAWAL OF DOCKET. NO. 4398

         Richard Kelley, by and through his undersigned counsel, hereby withdraws Notice of

Withdrawal of Proof of Claim [Docket No. 4398] filed on March 24, 2020 in the above-

captioned Chapter 11 case.

  Dated: March 25, 2020

                                             Respectfully submitted,


                                             /s/ Michael Joyce
                                             Michael J. Joyce (No. 4563)
                                             THE LAW OFFICES OF JOYCE, LLC
                                             1225 King Street
                                             Suite 800
                                             Wilmington, DE 19801
                                             (302)-388-1944
                                             Email: mjoyce@mjlawoffices.com

                                             Counsel to Richard Kelley




                                                1
